Citation Nr: 0948451	
Decision Date: 12/24/09    Archive Date: 01/05/10

DOCKET NO.  07-07 805	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1948 to 
December 1968.  The Veteran died in September 2005.  The 
appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Department of Veteran's Affairs (VA) regional office (RO) 
located in Seattle, Washington that denied the appellant's 
claim for service connection for the cause of the Veteran's 
death.

The appellant requested a Travel Board hearing, which hearing 
was held in October 2009.  A transcript of the proceedings 
has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  See 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant seeks entitlement to service connection for the 
Veteran's cause of death.  After a thorough review of the 
claims file, the Board has determined that additional 
development is necessary prior to adjudication of the 
appellant's claim.  

The Veteran and the appellant married in February 1968.  See 
Certificate of Marriage.

The Board acknowledges that the Veteran's service personnel 
records reflect that from December 1948 to December 1968, his 
military occupational specialty was that of an aircraft 
mechanic, and his personnel records reflect that he spent 
time working on the flight line and refueling aircraft.  See, 
e.g., Form AF 7.

A post-service, November 1970 VA treatment record (Fairchild 
Air Force Base) reflects that the Veteran complained of chest 
pain, but that an x-ray revealed that his chest was clear.

VA treatment records dated May 1982 reflect that the Veteran 
was diagnosed with chronic obstructive pulmonary disease 
(COPD).  An October 1982 VA examination report reflects the 
same diagnosis.

The Veteran filed an August 1982 claim for service connection 
for COPD, which claim was denied by a May 1984 Board 
decision.  That decision is final.

The Veteran died in September 2005.  The death certificate 
reflects that the cause of death was pneumothorax.  COPD is 
listed as the secondary or underlying cause of death.

In January 2006, the appellant, the Veteran's widow, filed 
her claim for service connection for the Veteran's cause of 
death.  In her claim, the appellant alleges that the Veteran 
died from a lung condition, to include COPD, that was 
incurred in or otherwise is related to his active service.  
The appellant essentially alleges that the Veteran's lung 
condition was a result of exposure to aircraft fuel in 
service.  

Prior to the Veteran's death but after the Board decision 
became final, in February 1988, the Veteran identified 
various VA treatment records that have not been associated 
with the claims file (albeit in the context of a separate 
claim for service connection).  Specifically, the Veteran 
noted that he had been receiving medical treatment at the 
Fairchild Air Force Base from the time of his active service 
through "present," and that he had also been treated at the 
VA medical center located in Spokane, Washington from 1983 to 
1986.  VA has a duty to assist the appellant in obtaining all 
potentially relevant documents to substantiate her claim, 
including medical evidence either to verify or not verify the 
claim.  38 U.S.C.A. § 5103A(a)(1), (b) (West 2002); 38 
C.F.R.§ 3.159(c) (2009).  Therefore, an attempt should be 
made to obtain all of the Veteran's treatment records 
relating to his lung condition dated from November 1970 
through February 1988 from the Fairchild Air Force Base, as 
well as any records dated from January 1983 to December 1986 
from the VAMC located in Spokane, Washington.  See Dunn v. 
West, 11 Vet. App. 462, 466-467 (1998) (Records created by VA 
are considered constructively part of the record and should 
be associated with the claims file); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

In addition, the claims file contains private pulmonary 
treatment records from the Spokane Respiratory Consultants 
(previously "Spokane Pulmonary Clinic, Associated Internists 
P.S.") prepared by Dr. L.E.K. dated October 1987 through 
April 1991, and prepared by Dr. D.H. dated January 2000 
through September 2005.  There are no treatment records, 
however, from this facility for the period between May 1991 
and December 1999 associated with the claims file.  As noted 
above, VA has a duty to assist the appellant in obtaining all 
potentially relevant medical records.  Therefore, an attempt 
should be made to obtain copies of all private treatment 
records relating to the appellant's claim dated May 1991 
through December 1999 from the Spokane Respiratory 
Consultants and to associate them with the claims file.

In a cause of death claim, VA has a duty to obtain a medical 
opinion if such is needed to assist the appellant in 
substantiating the claim.  DeLaRosa v. Peake, 515 F.3d 1319, 
1321-1322 (Fed. Cir. 2008).  VA has not obtained a medical 
opinion in response to the appellant's claim.  In this 
regard, as noted above, the medical evidence of record 
reflects that the Veteran complained of chest tightness 
within two years of his discharge from service, and the 
claims file contains evidence of a diagnosis of COPD in 1982.  
Also, the medical evidence of record includes a letter dated 
August 2009 prepared by Dr. D.H., a private pulmonologist who 
treated the Veteran for several years, in which Dr. D.H. 
opined that the Veteran suffered from left upper lobe 
fibrotic lung disease that was related to exposure to 
aircraft fuel ("played a big role"), and that his fibrotic 
lung disease played a "large role" in the Veteran's cause 
of death.  In light of the above, the Board finds that it is 
necessary to obtain a VA medical opinion to assist the 
appellant in substantiating her claim.
 
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Obtain copies of all of the Veteran's 
post-service treatment records from the 
Fairchild Air Force Base dated December 
1970 to February 1988, as well as copies of 
all VA treatment records from the Spokane, 
Washington VAMC dated January 1983 to 
December 1986.  Any records obtained should 
be associated with the claims file.  If 
these records are found to be unavailable, 
this should be specifically noted in the 
claims file.

2.  Make a request specifically for all 
private treatment records from the Spokane 
Respiratory Consultants (formerly Spokane 
Pulmonary Clinic, Associated Internists 
P.S. circa 1987 - 1991), to include 
treatment records prepared by doctors 
L.E.K., D.H., and J.E., dated May 1991 to 
December 1999.  Any records obtained should 
be associated with the claims file.  If 
these records are found to be unavailable, 
this should be specifically noted in the 
claims file

3.  After completing the above development, 
obtain a VA medical opinion as to whether 
it is at least as likely as not that the 
Veteran's exposure to aircraft fuel in 
service contributed substantially or 
materially to the cause of his death, to 
include (but not limited to) pneumothorax 
and COPD as listed on the Veteran's death 
certificate.  The claims file and a copy of 
this remand must be provided to the 
physician for review in conjunction with 
the opinion.  It would be helpful if the 
examiner would use the following language 
as may be appropriate: "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), or 
"less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion 
provided.

4.  After undertaking the above 
development, re-adjudicate the issue of 
service connection for the cause of the 
Veteran's death.  If the benefit sought is 
not granted, the appellant and her 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



